Title: To John Adams from Samuel Cooper, 22 July 1782
From: Cooper, Samuel
To: Adams, John



Boston N.E. July 22. 1782
My dear Sir

We have received here with uncommon Pleasure the Accounts of the Success of your important Negotiations in Holland notwithstanding the Opposition and Traversings of a pow’rful British Party in that Country. By the last Vessel from France, which left Nants the Beginning of June, we are told, that the Independence of these States has been acknowledged by all the States of Holland, and your Excellency recieved in Form as their Minister Plenipotentiary, and all our Accounts agree that these Events would, without doubt, take place in May; upon which I most sincerely congratulate you and my Country. It gives us also great Pleasure to learn that the new Ministry of England are like to succeed in their Design of a separate Treaty with Holland no better than their Predecessors, and that this last Power has made a common Cause with the Enemies of Britain. If this may be depended on the Court of London may soon find itself obliged to seek Peace upon a broad and fair Bottom, and with such Concessions as shall establish the Security and Repose of Europe and America. Perhaps, however, their late Success in the West Indies may inspire them with other Sentiments, and the new Ministry may follow what they blamed in the old, the Continuance of a War ruinous to themselves, upon partial and accidental Encouragements.
I have been highly pleased with the Disposition discovered by my Country upon the Change of the British Ministry, the Arrival of Genl. Carleton at New york, and the prevailing Apprehension that he was come to detach us from our Allies and prepare the Way for a separate Peace with England. The Idea of such a Proposal was every where received with just Indignation and Contempt, manifested in private Conversations, in the public Newspapers, and in the Resolves of the Legislatures of these States, with which our own has concurred.
Our Finnances, particularly in this State, labour: The Accounts of our Treasury, it is said, are deranged: We have paid our full Proportion, if not more towards the Expence of the War, but from the present Perplexity of our public Accounts cannot make this appear in a Light it ought to do at Congress. Our Legislature have been much divided respecting Measures for removing our Difficulties upon so capital a Point; an Assistant Treasurer has lately been chosen, (Mr Ivers) who is esteemed an excellent Accomptant. It is acknowledged the States have a great Financier in Mr Morris; He has made great Savings to the States by his new Arrangements, and to the Surprize of every one has amidst all our pecuniary Perplexities established a National Bank upon firm Credit. Personal and local Prejudices have sometimes appeared respecting these Arrangements; but they are to be expected in human Affairs; and are not likely at present to rise so high as to do any essential Injury to the public Welfare.
Some Uneasinesses have lately risen in the Counties of Hampshire and Berkshire about paying Taxes, fomented it is said by the old Tories in that Quarter: and Persons under Custody of Authority have been violently rescued. Government is now trying Ancient Methods, and Mr Saml Adams, Genl. Ward, and Mr Gorham Speaker of the House are going this day as a Committee from the Court to inquire into these Matters, and rectify the Mistakes of the People, which we hope will prevent any Necessity of a severer Exertion of Civil Authority.
This will be deliver’d to you by Mr Rogers, who married a Daughter of Col. Henry Bromfield. Mrs Rogers accompanies her Husband in this Voyage to Europe, in Hopes of reestablishing her Health which has for a long Time been much impair’d. Your Acquaintance with the Character and Connections of this Gentleman and Lady leaves no Room for me to say any Thing respecting them. I am much interested in their Welfare, and warmly wish them every Thing happy. The Departure of the Lady in such infirm Health produces a particular Tenderness towards her in the Bosom of all her Friends.
I am with every Sentiment of Respect and Affection, your Excellency’s most obedient and very humble Servant

Saml. Cooper

